Citation Nr: 1416591	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  12-02 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to December 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

A claim for a total rating for compensation purposes based on individual unemployability (TDIU), either expressly raised by the veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Board finds that the record reasonably raised the issue of whether the Veteran was rendered unemployable due to his service-connected disabilities.  Accordingly, the Board concludes that a claim for TDIU has been raised and is properly before the Board.  Id.

In June 2012, the Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge, via videoconference. A transcript of the hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran, whose service-connected PTSD is currently rated as 30 percent disabling, seeks entitlement to a rating of at least 70 percent for the disability.  Regrettably, the Board determines that another remand of this appeal is necessary.

In its previous February 2013 Remand, the Board found that the evidence suggested the Veteran's psychiatric symptomatology had worsened since his most recent VA PTSD examination in April 2010, and therefore directed that he be provided with a new psychiatric examination to assess the current nature and severity of his service-connected PTSD.  

The April 2010 VA PTSD examination diagnosed the Veteran as having PTSD as well as depressive disorder, not otherwise specified.  The examiner assigned the Veteran a Global Assessment of Functioning (GAF) score of 60, indicative of moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, or occupational functioning; but assigned him a higher GAF of 63, indicative of merely some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social or occupational functioning, with respect to his PTSD symptomatology alone.  The examiner indicated that the Veteran's depression was linked to job loss and being terminally ill with cancer, and opined that the Veteran's diagnosed depressive order may also independently limit the Veteran's function.  However, the examiner concluded that the Veteran's depressive disorder and PTSD were unrelated.  

Pursuant to the Board's February 2013 Remand, the Veteran was provided with a December 2013 VA PTSD examination, at which time he was diagnosed as having PTSD.  Significantly, however, the examiner explicitly indicated that the Veteran did not have more than one diagnosed mental disorder.  It was indicated that a depressed mood applied to the Veteran's diagnosis of PTSD.  The February 2013 examiner further opined that the Veteran's PTSD symptomatology resulted only in occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  Under VA regulations, this degree of symptomatology would warrant no higher than the Veteran's currently-assigned 30 percent disability rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  However, the examiner added that, "His functioning is primarily affected in the social realm though given the chronic nature of his social detachment there are likely factors other than PTSD impacting this.  Also noteworthy is his recently diagnosed cancer, which appears to have a significant negative impact on many aspects of his functioning separate from his PTSD symptomatology."  Despite the December 2013 examination report's indication that PTSD was the Veteran's only diagnosed psychiatric disability, and that a depressed mood applied to this diagnosis, these cryptic statements strongly suggest that the Veteran is afflicted with another psychiatric disorder exhibiting symptomatology that is separate and distinct from his service-connected PTSD.  

The Board finds that it is unable to accurately assess the current severity and nature of the Veteran's service-connected PTSD in the absence of a current examination report that accurately provides a complete description of his total psychiatric symptomatology that is clinically distinguishable as due to his service-connected PTSD.  The Board is troubled that the December 2013 VA PTSD examination inaccurately reported that the Veteran's only diagnosed psychiatric disorder was PTSD, while the Veteran was clearly diagnosed as having PTSD in addition to depressive disorder in the previous April 2010 examination.  The Board is also concerned that the December 2013 examination alluded to additional psychiatric symptomatology related to the Veteran's prostate cancer without fully describing the manifestations of those additional symptoms.  This is especially troubling in light of the March 2013 rating decision which granted entitlement to service connection for prostate cancer, as well as the June 2013 rating decision which granted entitlement to service connection for metastatic cancer to the liver, bladder, and lymph nodes associated with prostate cancer.  Although it appears to the Board that this ill-defined additional symptomatology may also be subject to service connection as secondary to the Veteran's various service-connected cancers, see 38 C.F.R. § 3.310(a)., the Board is prohibited from exercising its own independent judgment to resolve medical questions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  For these reasons, the Board finds that the December 2013 VA PTSD examination is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In addition, the evidence of record suggests that the Veteran is currently unemployed due to his service-connected disabilities.  As such, the Board finds that the issue of entitlement to TDIU was reasonably raised.  The determination of whether the Veteran is entitled to TDIU is part and parcel of the determination of whether he is entitled to an increased rating for PTSD at issue herein.  Rice, 22 Vet. App. at 453; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749.  Generally, all issues "inextricably intertwined" with the issue certified for appeal, are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the issue of entitlement to TDIU is "intertwined" with the issue of entitlement to an increased initial rating for PTSD, but was not addressed by the RO, the claim is remanded to the RO in accordance with the holding in Harris for development.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for an examination to determine the current nature and etiology of his psychiatric symptomatology, to include his diagnosed depressive disorder as well as his service-connected PTSD.  The claims file must be made available to the examiner for review.  All necessary tests should be conducted and the examiner is requested to review all pertinent records associated with the claims file, to include lay statements submitted by the Veteran as well as his hearing testimony.  Following this review and examination, the examiner is requested to report complaints and clinical findings pertaining to the Veteran's psychiatric symptomatology in detail.  

The examiner should determine the extent of the Veteran's symptoms as well as the effect on his social and occupational functioning and provide a Global Assessment of Functioning (GAF) score due to his service-connected psychiatric disability.  In this regard, the examiner is asked to indicate which of the Veteran's psychiatric symptoms, to include depressed mood, are due to his service-connected PTSD and which separate and distinct psychiatric symptoms are not due to his PTSD, to include diagnosed depressive disorder.  The examiner should also comment as to whether any symptomatology associated with the Veteran's diagnosed depressive disorder is duplicative or overlapping of the symptomatology associated with his service-connected PTSD.

Finally, assuming that the Veteran exhibits psychiatric symptomatology due to his diagnosed depressive disorder that is separate and distinct from his service-connected PTSD, the examiner is asked to discuss whether it is at least as likely as not (50 percent or more probability) that any other currently diagnosed psychiatric disorder, to include depressive disorder, had its onset in, or is otherwise related to, the Veteran's active service.  The examiner is then asked to discuss whether it is at least as likely as not (50 percent or more probability) that any other currently diagnosed psychiatric disorder, to include depressive disorder, was (a) caused or (b) aggravated by one or more of the Veteran's service-connected physical disabilities, to include PTSD, prostate cancer, and/or metastatic cancer to the liver, bladder, and lymph nodes associated with prostate cancer.
 
The examiner must provide a complete rationale for any opinions offered.

2.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address of record.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  Thereafter, the RO/AMC must review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

4.  Following any other indicated development, readjudicate the claims.  If any benefit is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



